ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
General Technologies                         )     ASBCA No. 59600
                                            )
Under Contract Nos. SPM4A7-07-M-A374 )
                    SPM4A7-09-M-4848 )

APPEARANCE FOR THE APPELLANT:                       Mr. Joseph W. Marin
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                    Jason D. Morgan, Esq.
                                                     Trial Attorneys
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 180
days of the date of this Order.




                                                 LYNDvft.LL~
       Dated: 8 October 2014



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Di~missal of the Armed
Services Board of Contract Appeals in ASBCA No. 59600, Appeal of General
Technologies, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals